EXHIBIT 10.29

KAR Holdings, Inc.

Annual Incentive Program

Summary of Terms



--------------------------------------------------------------------------------

KAR Holdings, Inc. Annual Incentive Program

Summary of Terms

The following is a summary of the KAR Holdings, Inc. Annual Incentive Program.
Any awards under the Program are subject to the approval of the Compensation
Committee (the “Committee”) of the Board of Directors of KAR Holdings, Inc. (the
“Company”). The Committee may designate an executive officer of the Company to
act on its behalf. The Committee has all final authority with respect to
administration and interpretation of the Program.

Purpose of the Program

The purpose of the Program is to reward eligible employees of the Company with
incentive compensation based on their contributions toward meeting and exceeding
overall Company goals.

Eligibility

Key employees of the Company may participate in the Program as determined by the
Committee.

Performance Period

Each performance period under the Program will be one year in duration and will
coincide with the Company’s fiscal year (January 1 – December 31).

Awards

Your award is tied to your personal performance as well as the financial
performance of the Company or your particular business unit, division, region or
individual site during the performance period. Your award opportunity is
expressed as a percentage of your base salary, which typically will be
determined at the end of the performance period.

Your award is tied to specific “threshold,” “target” and “superior” performance
goals. The “threshold” is the minimum performance goal that must be met before
any award is earned. Your “target” opportunity represents the award amount you
will receive if the Company meets its targeted financial and, if applicable,
non-financial goals. Your actual award opportunities at threshold, target and
superior levels of performance are set forth in your personalized incentive
compensation statement. Your award is conditioned on satisfactory performance of
your job responsibilities.



--------------------------------------------------------------------------------

Performance Goals and Targets

Through the annual planning process, performance goals and targets are
established. The performance goals and targets chosen for the Company, each
business unit, division, region and site reflect the Company’s strategy,
competitive situation, and market potential. Your award may be weighted on a
combination of the overall performance of the Company, your business unit,
division, region or site. Your actual performance goals and goal definitions are
included with your personalized incentive compensation statement materials.

Funding of the Program

It is important to note that the Program is designed to be self-funding. That
is, when the target financial performance goals for the Company, each business
unit, division, region and site are established for the Program year, they
include an estimated award payout based on meeting your target performance
level. The actual award payout is included in the final determination of
financial performance. This method of simultaneously calculating financial
performance inclusive of the award payout results in the Program’s self-funding.

Calculation of Awards

In the award calculation your target award opportunity is multiplied by a
performance factor. The performance factor is directly related to financial
performance relative to the established threshold, target, and superior
performance goals. If actual financial results fall between the threshold,
target, or superior performance levels, straight-line interpolation will be used
to determine the performance factor.

Thus, your award is the product of your target opportunity multiplied by the
performance factor and goal weighting.

 

Your Target Award Opportunity   X   Performance Factor    x    Goal


Weighting(s)*

   =    Award    (Percent of Salary)           (25% – 100%)         

 

* Multiple goal weightings will add to 100%.

Payment of Awards

All awards will be paid out in cash, net of applicable withholding taxes. Awards
will be paid as soon as practicable after the audited financial results are
available for the performance period. It is generally anticipated that payment
will be made within ninety days after the performance period ends.



--------------------------------------------------------------------------------

Discretionary Adjustment of Awards

The Committee retains discretion to adjust payouts up or down on a case-by-case
basis. Individual award payouts may be adjusted downward due to your personal
performance of your job responsibilities. Individual award payouts may be
eliminated entirely for noncompliance with corporate policy or controls.

In addition, the Committee may adjust any or all financial goals during
performance period to reflect unforeseen, unusual or extraordinary events or
circumstances including but not limited to (i) changes in accounting principles
or practices, (ii) extraordinary gains or losses on the sale of assets,
(iii) new or amended laws or regulations and (iv) acquisitions or divestitures.

The Committee also has the authority to impose such other limitations on awards
as it may deem necessary or appropriate.

Prorated Awards

In the event that you are hired by the Company during the performance period,
the Company may offer you a prorated award based on the number of months that
you are eligible to participate in the Program.

In the event that you transfer between business units or are promoted during the
course of a performance period, a prorated award may be earned based on the time
you spend in each position.

Termination of Employment

Generally

Generally, upon termination of your employment for any reason, you will forfeit
any award that has not been paid.

Retirement, Disability or Death

In the event that your employment is terminated as a result of your retirement
(defined below), disability (defined below) or your death, then your award will
be prorated based on the number of months you were employed during the
performance period prior to the termination of your employment, in accordance
with the Program. Payment will be paid as soon as practicable after the audited
financial results are available for the performance period. It is generally
anticipated that payment will be made within ninety days after the performance
period ends. In the event of your death, your award will be paid to your
beneficiary or, if no beneficiary is named, to your estate.



--------------------------------------------------------------------------------

For purposes of the Annual Incentive Program, “retirement” shall have the same
meaning as set forth under any tax qualified retirement Program maintained by
the Company for the benefit of the participant and “disability” shall mean your
inability to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment for the period of time as
set forth under the long term disability Program maintained by the Company for
the benefit of the participant.

Voluntary Termination or Termination by the Company

In the event that your employment with the Company is terminated voluntarily by
you or by the Company, you will forfeit any award that has not been paid, in
accordance with the Program.

Termination or Modification of the Program

The Committee may modify or terminate the Program at any time, effective at such
date as the Committee may determine.